Citation Nr: 0312544	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-19 951A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migratory poly-
arthritis and arthralgia (claimed a multiple joint pain), to 
include as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for hemorrhagic 
cystitis, to include as a manifestation of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1978 and from September 1990 to August 1991.  The second 
period of active duty included service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
veteran had other periods of service while serving with a 
reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Buffalo, New York, RO.  
In an October 1998 rating decision, the RO denied, among 
other things, the veteran's claims of entitlement to service 
connection for multiple joint pain, moles (including a skin 
rash), hemorrhagic cystitis, tinnitus, and loss of balance, 
as manifestations of an undiagnosed illness.  In October 
1998, the veteran filed a notice of disagreement (NOD) that 
specifically contested the denial of the each of the claims 
for multiple joint pain, skin rashes, diarrhea, hemorrhagic 
cystitis, and tinnitus.  In December 1998, the RO furnished 
the veteran a statement of the case (SOC) that addressed only 
the claims for multiple joint pain, skin rashes, diarrhea, 
and hemorrhagic cystitis.  The claim for tinnitus was not 
addressed in the December 1998 SOC.  In an April 1999 rating 
decision, the RO continued the denial of these claims, to 
include the claim for tinnitus and loss of balance.  Later 
that month, in April 1999, the veteran submitted a statement 
indicating that the benefits sought were "[a] service 
connected rating, for undiagnosed illnesses."

In August 1999, the veteran appeared at a personal hearing 
before the RO, during which he clarified his intent to limit 
his appeal specifically to the issues of entitlement to 
service connection for migratory poly-arthritis (multiple 
joint pain), chronic inflammation with focal glandular 
regenerative changes and colonic polyp (diarrhea), and 
hemorrhagic cystitis, each claimed as a manifestation of an 
undiagnosed illness, and service connection for tinnitus (on 
a direct or secondary basis).  In October 1999, the veteran 
submitted a VA Form 9 (formal Substantive Appeal), wherein he 
checked the box documenting that he had read the SOC and any 
supplemental SOC, and that he was only appealing the issues 
of migratory poly-arthritis (multiple joint pain), chronic 
inflammation with focal glandular regenerative changes and 
colonic polyp (diarrhea), and tinnitus.  Also, within the 
content of that VA Form 9 (October 1999), the veteran 
specifically identified the claim for hemorrhagic cystitis, 
and he maintained that the ringing in his ears was either 
directly related to service, or was as a result of his 
service-connected bilateral high frequency hearing loss.  See 
38 C.F.R. § 20.202 (2002) ("If the [SOC] and any prior 
supplemental [SOC] addresses several issues, the Substantive 
Appeal must either indicate that the appeal is being 
perfected as to all of those issues or must specifically 
identify the issues appealed"); see generally Ledford v. 
West, 136 F.3d 776, 779-80 (Fed. Cir. 1998).

At the time the veteran filed the October 1999 VA Form 9, he 
had been furnished the December 1998 SOC, which did not 
include consideration of the claim for tinnitus.  Since the 
veteran was not provided a (supplemental) SOC (under 
38 C.F.R. § 20.302(b)) until June 2000, the Board will 
accept, for purposes of this appeal, the October 1999 VA Form 
9 as a timely substantive appeal of the October 1998 rating 
decision that denied service connection for tinnitus.  See 
Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  While the RO 
subsequently furnished the veteran a supplemental SOC in June 
2000, and in April 2002, which listed the issue of service 
connection for loss of balance, the previously dated 
information of record, to specifically include the veteran's 
October 1999 VA Form 9, does not indicate that an appeal was 
either being initiated or perfected as to the denial of 
service connection for loss of balance.  This service 
connection issue was not specifically identified in the 
October 1999 VA Form 9.  Hence, the issue of service 
connection for loss of balance, also claimed as a 
manifestation of an undiagnosed illness, is not a part of the 
current appeal.

Additionally, in a June 2000 rating decision, the RO granted 
the veteran's claim of entitlement to service connection for 
chronic diarrhea with polyps and mild chronic colon 
inflammation.  See AB v. Brown, 6 Vet. App. 35 (1993).  As 
such, this claim is no longer a part of the current appeal.

By a separate rating decision, dated in February 2001, the RO 
denied the veteran's claim for an increased (compensable) 
evaluation for bilateral hearing loss.  In February 2001, the 
veteran filed an NOD contesting the denial of that claim; and 
the RO furnished the veteran an SOC during that same month.  
In April 2001, the veteran filed a VA Form 9, thereby 
perfecting his appeal of this claim.

The information of record also reflects that, following his 
August 1999 RO hearing, the veteran requested hearings before 
a Veterans Law Judge (formerly referred to as a Member of the 
Board) at the local VA Office and in Washington, DC.  
However, in November 2002, the veteran withdrew these hearing 
requests.

Lastly, the Board notes that in an October 2002 Brief, the 
veteran, by and through his representative, has raised the 
issue of entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities, under 
38 C.F.R. § 3.324.  As this issue has not been developed and 
adjudicated by the RO, it is referred to the RO for 
appropriate consideration.

Accordingly, the Board's appellate consideration will be 
limited to the issues listed on the cover page of this 
decision.

The issues of entitlement to service connection for migratory 
poly-arthritis (multiple joint pain) and hemorrhagic 
cystitis, each also claimed as a manifestation of an 
undiagnosed illness, and service connection for tinnitus (on 
a direct or secondary basis) will be addressed in the remand 
that follows this decision.


FINDING OF FACT

The evidence of record demonstrates that the veteran 
currently has a numeric designation of Level I hearing for 
the right ear and of Level I hearing for the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI and VII, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

As to the claim for a compensable rating for bilateral 
hearing loss, the Board observes that recently enacted law 
and its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his 
claims, a review of the record on appeal shows that the 
veteran was notified of this information by the RO, by the 
discussion in rating decisions, statements of the case, 
supplemental statements of the cases, and in letters.  (See 
RO decisions dated in February 1996, October 1996, October 
1998, April 1999, June 2000, and February 2001; statements of 
the case issued in December 1998 and February 2001; 
supplemental statements of the case issued in June 2000 and 
April 2002; and RO letters to the veteran dated in August 
1996, October 1997, February 1999, July 2000, May 2001, and 
August 2001).  In the above documents, the veteran was 
specifically informed of the laws and regulations governing 
his claim for an increased rating.  Therefore, the Board 
finds that VA has no outstanding duty to inform the veteran 
of the information necessary to substantiate his claim.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, placed the veteran on notice as to who 
was responsible for procuring evidence to substantiate his 
claim.  (See RO decisions dated in February 1996, October 
1996, October 1998, April 1999, June 2000, and February 2001; 
statements of the case issued in December 1998 and February 
2001; supplemental statements of the case issued in June 2000 
and April 2002; and RO letters to the veteran dated in August 
1996, October 1997, February 1999, July 2000, May 2001, and 
August 2001).

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he received treatment for hearing loss to help 
establish his claim for an increased rating.  (See RO letters 
to the veteran dated in August 1996, October 1997, February 
1999, July 2000, May 2001, and August 2001).  The RO 
thereafter obtained, or the veteran thereafter filed, all of 
the veteran's available and identified medical records - a 
mix of private and VA treatment records.  In addition, in 
reply to the RO's notice to the veteran that he needed to 
file any evidence he had that could substantiate his claim, 
the veteran and his representative filed written arguments in 
support of the veteran's claims and the veteran and his wife 
testified at a personal hearing.  Furthermore, a review of 
the record on appeal shows VA obtained examinations of the 
veteran in December 1997, and October 2000 to obtain medical 
opinion evidence necessary for adjudicating his claim.  
Therefore, the Board finds that VA has met both parts of its 
notice duties.

Accordingly, under the circumstances of this case, 
adjudication of the claims at this juncture may go forward 
because it poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Increase Rating

Disabilities ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When, after all procurable and assembled data 
are carefully considered, and a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2.  It is also necessary to consider the whole 
recorded history, so that the rating may accurately reflect 
elements of the disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require the adjudicator to review the recorded 
history of the disability, in order to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, where an increase 
in the disability rating is at issue, as in this case, the 
present level of the veteran's disability is the primary 
concern.  Id.

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  See 64 
Fed. Reg. 25208 (May 11, 1999).  Since the veteran's claim 
for increase was filed in July 2000, only the revised 
regulations are for application in this case.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under the revised regulations in effect from June 10, 1999, 
an examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and puretone 
audiometry test.  The examinations are to be conducted 
without the use of hearing aids.  Moreover, the percentage 
evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a combination of the percent 
of speech discrimination and the puretone threshold average, 
as measured by a pure tone audiometry test in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 
C.F.R. §  4.85, Tables VI, VIA, and VII, Diagnostic Code 
6100.  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These numeric designations 
for hearing impairment are assigned based on a combination of 
the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(a)-(d).

A review of the criteria at 38 C.F.R. § 4.85(b) and (e), and 
specifically Tables VI and VII, reveals that there was no 
change in determining the numeric designations assigned 
certain levels of puretone threshold or speech 
discrimination, and there was no change to the mechanical 
application of the appropriate charts to the noted auditory 
acuity.  However, there were substantive changes to the 
regulations at 38 C.F.R. § 4.85(c), and specifically Table 
VIA, regarding exceptional patterns of hearing impairment as 
set forth in 38 C.F.R. § 4.86, which are not applicable in 
this case.  Moreover, no examiner has indicated that use of 
speech discrimination scores is inappropriate because of 
language difficulties.  38 C.F.R. § 4.85(c).

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensable under the provisions of 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  In this 
regard, the audiometric testing conducted at a December 1997 
VA examination showed puretone thresholds of 15, 5, 55, and 
50 decibels in the right ear and puretone thresholds of 10, 
0, 20, and 40 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hz, respectively.  Speech recognition ability was 96 
percent in the right ear and 92 percent in the left ear.  
Thereafter, audiometric testing conducted at a February 1999 
VA examination indicated puretone thresholds of 15, 10, 60, 
and 55 decibels in the right ear and puretone thresholds of 
5, 5, 15, and 35 decibels in the left ear, at 1000, 2000, 
3000, and 4000 Hz, respectively.  Speech recognition ability 
was 92 percent in the right and the left ear.  Subsequently, 
audiometric testing conducted at an October 2000 VA 
examination indicated puretone thresholds of 10, 0, 60, and 
55 decibels in the right ear and puretone thresholds of 5, 0, 
15, and 40 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hz, respectively.  Speech recognition ability was 92 
percent in the right ear and 98 percent in the left ear.

Applying the above test results to 38 C.F.R. § 4.85, Table VI 
and VII, the veteran, at all three of the above examinations, 
had a numeric designation of level I hearing for the right 
ear and a numeric designation of level I hearing for the left 
ear.  These test results comport with a finding that an 
increase in the currently assigned noncompensable rating is 
not warranted.  As aptly noted by the record, the evidence 
reflects that, for VA rating purposes, the veteran, at his 
worst, has level I hearing in both the left and right ear.  
The point where these hearing levels intersect on Table VII 
results in a noncompensable rating.  Under these 
circumstances, the veteran is not entitled to a compensable 
rating for bilateral hearing loss.  Accordingly, this claim 
is denied. 


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.


REMAND

The veteran contends, in substance, that he suffers from 
severe pain of multiple joints and has contracted hemorrhagic 
cystitis as a result of his active duty service in the 
Southwest Asia Theater of Operations during the Gulf War.  In 
addition, he maintains that he currently has ringing in the 
ears, which he claims is directly to his periods of active 
service or is secondary to his service-connected bilateral 
hearing loss.

As previously noted, the VCAA has recently modified VA's 
obligation to notify and assist a claimant in developing the 
information and evidence (lay and medical) necessary to 
substantiate his (or her) claim.  In this context, a review 
of the record indicates that the veteran related that he had 
received treatment for the claimed disabilities (i.e., 
multiple joint pain and hemorrhagic cystitis) at the Batar 
Clinic located in Damman, Saudi Arabia (by a Major Waters, 
M.D., of the 675th Medical Detachment), during the periods 
from September 1974 to June 1978, and from September 1990 to 
August 1991.  Similarly, the veteran also reports that 
following military service, he received treatment from 
Anselmo Deasis, M.D., and at the VA Medical Centers (VAMCs) 
in Bath and Buffalo, New York.  However, these putative 
records have not been associated with the claims file.  As 
additional action by the RO may be either helpful in either 
obtaining such medical records, or documented information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted in order to satisfy VA's obligation under the new 
law.

Additionally, pursuant to the VCAA and its implementing 
regulations, VA also has a duty to provide a medical 
examination when such an examination or opinion is necessary 
to make a decision on a claim.  An examination or opinion is 
necessary to make a decision on a claim when the record 
contains (1) competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability and (2) indicates that the disability or symptoms 
may be associated with the claimant's active duty and (3) 
does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).

Based on the medical data of record, the veteran in this case 
has brought forth competent medical evidence indicating that 
he has migratory poly arthritis and arthralgia (multiple 
joint pain), hemorrhagic cystitis, and tinnitus.  His post-
service medical records also reflect that the veteran has 
received treatment for these ailments.  In addition, the 
veteran and his wife (who is a registered nurse) has made 
statements indicating that the veteran suffers from 
continuing symptoms associated with each of these conditions 
since his discharge from service; and they have attribute the 
onset of his symptoms to his periods of active duty service.

In light of the recently enacted law, the statements from the 
veteran and his wife, and the medical evidence of record, 
VA's duty to provide the veteran with an examination has been 
triggered.  In this regard, a VA examination is subsequently 
necessary in order to obtain sufficient medical evidence for 
VA to make a determination on the veteran's claims.  See 
Falzone v. Brown, 8 Vet. App. 398, 404-04 (1995); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  In particular, VA examinations are 
needed to determine whether the veteran has a current 
disability manifested by migratory poly-arthritis and 
arthralgia (multiple joint pain), hemorrhagic cystitis, and 
tinnitus that is related to his military service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and ask 
that they obtain any additional service 
medical records of the veteran, to 
include any clinical and medical records 
pertaining to treatment that the veteran 
may have received at the Batar Clinic in 
Damman, Saudi Arabia (by a Major Waters, 
M.D., of the 675th Medical Detachment), 
during the periods from September 1974 to 
June 1978, and from September 1990 to 
August 1991.

2.  The RO should also ask the veteran to 
provide any medical evidence that he has 
in his possession or may be able to 
obtain, which shows a relationship 
between disabilities for which he is 
claiming service connection (i.e., joint 
pain and hemorrhagic cystitis, each 
claimed as a chronic disability resulting 
from an undiagnosed illness, and 
tinnitus) and his military service.

3.  The RO should contact the veteran and 
ask him to identify by name, address, and 
approximate (beginning and ending) dates 
all VA and non-VA health care providers 
that have treated him for joint pain, 
hemorrhagic cystitis, and tinnitus since 
his separation from service in August 
1991 to the present date.  This request 
should specifically include any 
outstanding records pertaining to 
treatment provided by Anselmo Deasis, 
M.D., (7433 Route 54, PO Box 672, Bath, 
NY 14810) during the period from August 
1991 to the present; and at the VA 
Medical Centers in Bath and Buffalo, New 
York, during the periods from August 1991 
to December 1998, and from October 2000 
to the present.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran should be 
informed in writing.

4.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims.  
The letter should also specifically 
inform the veteran of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

5.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded VA 
examinations by an appropriate specialist 
to determine the existence and etiology 
of any disability manifested by a joint 
pain, hemorrhagic cystitis, and tinnitus.  
Send the claims folder the examiners for 
review.  All clinical findings for each 
examination conducted should be reported 
in detail, and all indicated tests and 
studies should be accomplished.  Based on 
the results of the examination and review 
of the claims folder:  

a.	As to the claim for hemorrhagic 
cystitis, ask the examiner to 
address the following questions: 
(i).  Has the veteran developed 
hemorrhagic cystitis?  If so, did 
this condition have its onset 
during either of the veteran's 
periods of military service 
(i.e., from September 1974 to 
June 1978, or from September 1990 
to August 1991), or; (iii).  Was 
this condition caused by any 
incident that occurred during the 
veteran periods of military, to 
include any service in the 
Southwest Asia Theater of 
Operations during the Gulf War 
(from September 1990 to August 
1991?

b.	As to the claim for multiple 
joint pain, ask the examiner to 
address the following questions: 
(i).  Does the veteran currently 
suffer from multiple joint pain? 
(ii).  If so, can his multiple 
joint pain be associated with a 
known clinical diagnosis, to 
include migratory poly-arthritis 
or any underlying orthopedic 
disorder? (iii).  If his joint 
pain can be associated with a 
known clinical diagnosis, provide 
the diagnosis and specify whether 
the diagnosed condition had its 
onset during the veteran's period 
of military service, or was 
caused by an incident that 
occurred during his periods 
service from September 1974 to 
June 1978, from September 1990 
and August 1991, to include any 
service in the Southwest Asia 
Theater of Operations during the 
Gulf War? (iv).  If his joint 
pain cannot be associated with a 
known clinical diagnosis, specify 
whether the veteran has objective 
indications of a chronic 
disability resulting from an 
illness manifested by joint pain, 
as established by history, 
physical examination, and 
laboratory tests, that has either 
(1) existed for 6 months or more, 
or (2) exhibited intermittent 
episodes of improvement and 
worsening over a 6-month period?

c.	As to the claim for tinnitus, ask 
the examiner the address the 
following questions: (i) Has the 
veteran developed tinnitus?  If 
so, did this condition have its 
onset during either of the 
veteran's periods of military 
service (i.e., from September 
1974 to June 1978, or from 
September 1990 to August 1991), 
or; (iii).  Was this condition 
caused by any incident that 
occurred during the veteran 
periods of military, to include 
any in-service acoustic trauma or 
loud noise exposure?  (iv) 
Whether it is as least as likely 
as not that the veteran's 
tinnitus was caused or aggravated 
by his service-connected 
bilateral hearing loss

6.  To help avoid a future remand, the RO 
must ensure that the requested medical 
opinions are obtained and all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the veteran's claims in 
light of the evidence received since the 
most recent Statement of the Case and 
Supplemental Statement of the Case.  If 
any of the determinations remain adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



